SiLKMANj S.—
Application is made for tbe appointment of an appraiser under tbe law relating to tbe taxable transfers of property. General Laws, cbap. 2é. Tbe Legislature of 1901, by chapter 113 of its laws, passed an amendment to this law varying its provisions in many respects, and particularly as to tbe manner of appraisement.
Tbe question is, whether this amendment violates that law of tbe land which legislatures even cannot limit or transcend, namely, “that no person shall be deprived of life, liberty or property without due process of law.”
Tbe act of 1901 provides (section 5) for tbe appointment by tbe State Comptroller of salaried appraisers in the counties of New York, Kings, Albany, Dutchess, Erie, Monroe, Onondaga, Orange, Queens, Eensselaer, Eicbmond, Suffolk and Westchester. It provides that in tbe other counties of tbe State tbe surrogate shall direct tbe county treasurer to make tbe appraisement. It also provides (section 18) that-“This act shall take effect April first, nineteen hundred and one, except that salaried appraisers for tbe counties of Albany, Queens, Suffolk, Westchester, Dutchess, Monroe, Oneida, Onondaga, Orange and Eensselaer shall not be appointed before January first, nineteen hundred and two, and until such time such counties shall he deemed counties in which the office of appraiser is not salaried under the provisions of this act/’ Thus in tbe county of Westchester the surrogate, under tbe provisions of tbe amended law, until January 1, 1902, is required to designate tbe county treasurer as tbe appraisei’. Tbe act provides for tbe county treasurer’s compensation in tbe following language (section 12) : “ Tbe treasurer of each county in which tbe office of appraiser is not salaried shall be *232allowed to retain on all taxes paid and accounted for by him eacb year under this article, five per centum on tbe first fifty thousand dollars, three per centum on the next fifty thousand dollars, and one per centum on all additional sums. Such fees shall be in addition to the salaries' and fees now allowed by law to such officers.” It thus appears that the county treas-urex-’s compensation depends upon the amount of the tax; the amount of the tax depends upon the appraised value of the property transferred; consequently the county treasurer has a substantial personal interest in the valuation of the property.
The language of the Fourteenth Amendment to the Federal Constitution has been adopted in substantially the same words in the Constitutions of each of the several States. It is, therefore, by the approval of the several States, and by the people of each of the States, that this constitutional safeguard quoted has come into existence. No judicial writer has ever attempted to limit the words “ due process of law ” as used in the Constitution, or to define its meaning, except as to the specific matter in respect of which he was called upon to consider it. Webster, in the Daifmouth College case, said: “ By the law of the land is most clearly intended the general law — a. law which hears before it condemns; which proceeds- upon inquiry, and renders judgment only after trial. The meaning is that every citizen shall hold his life, liberty, property and immunities, under the protection of the general rules which govern society. Everything which may pass under the form of an enactment is not, therefore, to be considered the law of the land.” Judge Story's definition is, that “ due process of law in each particular ease means such an exeidion of the powers of government as the settled maxims of law permit and sanction, and under such safeguards for the protection of individual rights as those maxims prescribe for the class of cases to which the one being dealt with belongs.” Mi*. Justice Mil*233ler, of the United States Supreme Court, in the case of Davidson v. Board of Administration of New Orleans, 17 Alb. L. J. 223, said that it would be wiser to leave the meaning of due process of law to be evolved “ by the gradual process of judicial inclusion and exclusion, as the cases presented for decision shall require, with the reasoning on which such decisions may be founded.”
There can be no doubt that the compulsory contributions by citizens towards the expenses of government through taxation are protected by the constitutional provision requiring the process of law before one’s property is taken. Stuart v. Palmer, 74 N. Y. 183; Barhyte v. Shepherd, 35 id. 238; Clark v. Norton, 49 id. 243. Most of the authorities in respect of tire imposition of taxes and assessments affect only the question of notice and an opportunity to be heard before such imposition; nevertheless, it is thoroughly well established that the opportunity to be heard contemplated, must be before a fair, impartial and unprejudiced judge, officer or tribunal. Judge Earl said, in the case of Stuart v. Palmer, supra: “ It may, however, he stated generally that due process of law requires an orderly proceeding adapted to the nature of the case, in which the citizen has an opportunity to be heard and to defend, enforce and protect his rights.” In the case of Wynehamer v. People, 13 N. Y. 378, Judge CoMStocic quotes Justice Chase, of the United States Supreme Court, as follows : “ There are certain vital principles in our free republican governments which will determine and overrule an apparent and flagrant abbuse of legislative power; as to authorize manifest injustice by a positive law, or to take away that security for personal liberty or private property, for the protection whereof government was established. A few instances,” he adds, “ will suffice to explain what I mean; a law that punishes a citizen for an innocent action or in other words, for an act which when done, was in violation of no existing law — a *234law which destroys or impairs the lawful private contracts of citizens — a law that malees a man judge in his own case — a law that takes property from A. and gives it to B. It is against all reason and justice for a people to entrust a legislature with such powers, and therefore it cannot be presumed that they have done it.” In the ease of People v. Marx, 99 N. Y. 377, Judge Rapallo said: “ Equal rights to all are what are intended to be secured by the establishment of constitutional limits to legislative power, andi impartial tribunals to enforce them.”
Under the Constitution property cannot be taken except in a proceeding judicial in its nature. In Gilman v. Tucker, 128 N. Y. 190, Chief Judge Rugker said: “It is laid down in Cooley’s Constitutional Limitations as an elementary principle ■ . . that forfeiture of rights and properties cannot be adjudged by legislative acts, and confiscation, without a judicial hearing after due notice, will be void as not being due process of law.” The proceeding need not be what is ordinarily termed a judicial one in a court of law; nevertheless, it must be conducted! in a judicial manner. In Stuart v. Palmer, above cited, Judge Earl said on this point: “ Due process of law is not confined to judicial proceedings, but extends to every case which may deprive a citizen of life, liberty, or property, whether the proceeding be judicial, administrative, or executive in its nature. Weimer v. Brueinbury, 30 Mich. 201. This great guaranty is always and everywhere present to protect the citizen against arbitrary interference with these sacred rights.” The judicial proceeding contemplated is that defined by Mr. Justice Edwards in Westervelt v. Gregg, 12 N. Y. 202: “ Due process of law undoubtedly means in due course of legal proceedings, according to those rules and forms which have been established for the protection of private rights.” Judge Cooley, in his work on Constitutional Limitations, says: “ Due process of law in each particular case *235means such an exertion of the powers of government as the settled maxims of law permit and sanction, and under such safeguards for the protection of individual rights as these maxims prescribe for the class of cases to which the one in question belongs.”
And this brings us to the consideration of the question of the interest and necessary bias and prejudice of the officer that the Legislature has chosen to make the appraisement. No principle of law is older or more fixed in the judicature of the State than that no one ought to be a judge in his own cause, and so manifestly just is this rule that Lord Coke has laid it down that “ even an Act of Parliament made against natural equity as to make a man a judge in his own case is void in itself.” In the case of People v. Wheeler, 21 N. Y. 82, Judge Wright said: “No judge or officer exercising judicial authority should take part in the decision of any matter or controversy, in which he is personally interested, nor in any cause in which he would be excluded as a juror from consanguinity to either of the parties personally interested in the litigation or matter to be judicially determined.” It may be that there are some limitations upon this rule, and the interest which disqualifies is one that is substantial and immediate, not remote, such as the interest which one has as a taxpayer, in a community, or as an assessor or highway commissioner of a municipality -wherein the interest is in common with others. Under the Transfer Tax Act, as amended by the 1901 statute, the interest of the county treasurer is immediate, substantial and personal, and it bears no resemblance to the interest of an assessor, in a municipality, whose compensation depends in no way upon the performance of a statutory duty. “ In estimating value taxing officers act judicially.” Hagar v. Reclamation District, 111 U. S. 701; Stuart v. Palmer, cited above. The transfer tax itself confers upon the appraiser judicial powers; he is directed to give notice by mail *236to all persons wbo bave, or claim, an interest in tbe property to be appraised; of tbe time and place of appraisement; be is authorized to issue subpoenas, to compel tbe attendance of witnesses, to take evidence of such witnesses under oath, and to make a report of tbe value in writing to tbe surrogate, together with tbe depositions of tbe witnesses examined. From tbe above considerations, it follows tbat tbe assessment of tbe transfer tax is tbe depriving a person of property, and tbat tbis can only be done by due process of law. Due process of law implies a judicial proceeding. Tbe appraiser, in appraising tbe property, acts judicially. Sucb proceedings must, be taken and procedure bad as. tbe settled' maxims of tbe law permit and sanction. It is a settled maxim of tbe law .that a judicial officer shall not take part in a decision or controversy in which be is.personally interested. Tbe county treasurer is personally interested in tbe appraisemnt of tbe property under tbe Ti-ans-fer Act. Consequently, it must be held tbat tbe act of 1901 is unconstitutional, in so far as it requires tbe appraisement to be made by the county treasurer.
Tbe vice of unconstitutionality does not extend to tbe entire act, but only to tbe amendments in so far as they direct an appraisement before an interested officer. These only fail, with tbe result tbat tbe original act, in reference to tbe method of procedure provided by it for tbe appointment of appraisers by tbe surrogate, still continues to be tbe law, and will be observed in this case.
The suggestion has been made tbat tbe right of inheritance is a privilege granted by tbe Legislature, and can be taken away without violating tbe Constitution. In bis book upon tbe Fourteenth Amendment to tbe Constitution of tbe United States, Mr. Guthrie ably maintains tbat it is a common-law right, and tbat tbe only power tbat legislatures bave is to regulate it within certain limitations. However tbis may be, it was held in tbe Illinois Inheritance Tax Cases, 170 U. S. *237283, that, even “ if the power of devise or of inheritance be privileged, it must be conferred or regulated by equal laws.” If, therefore, the power of a Legislature is restricted under the Constitution in this regard, it must be to the full extent of the spirit of the Fourteenth Amendment. A person’s property can only be taken by virtue of equal laws impartially administered. It cannot be maintained that the transfer tax assessed in one county by an interested appraiser was assessed on an equality with a tax assessed in another county by an impartial appraiser.
My attention has been called to the Matter of McPherson, 104 N. Y. 306, in which the constitutionality of the act of 1886, taxing inheritances, wasi under consideration. In that case Judge Eabl says: “ Then there is the right of appeal provided for in the same section. Any person dissatisfied with the appraisement or assessment may appeal therefrom to the surrogate of the proper county, on paying or giving security to pay all costs and the tax as fixed by the court. Upon such appeal there is another opportunity to be heard. The appeal is not limited to questions of law, but may be taken to the surrogate upon both the law and the facts, and he has ample power to correct any error brought to his attention. For the purpose of making such correction, he is not bound by the estimate of the appraisers, or by the facts which appeared before him; but he may hear such new evidence and allegations as may be properly presented to him.” There was no such question in the McPherson case as is now presented to the court, and I do not think the language of that case can be tortured or twisted into the proposition that, because there is the right of appeal, it makes no difference whether the original hearing is before an interested or prejudiced appraiser or not. The Constitution, under the term “ due process of law,” guarantees a fair trial and hearing before an impartial tribunal, in the first instance only. Pittsburgh, C. C. & St. L. R. Co. *238v. Backus, 154 U. S. 421; Indianapolis & V. R. R. Co. v. Backus, id. 438; McKane v. Durston, 153 id. 684; Andrews v. Swartz, 156 id. 272; People v. Trezza, 128 N. Y. 529. Under these authorities, it is clear that the Legislature has the power to take away the right of appeal at any time without violating any of the constitutional rights of the people. I apprehend, however, that, even if the right of appeal could not be taken away, the right to- an impartial trial or hearing, in the first instance, still existed. The very thought that the Legislature might permit a hearing, at any stage, before an interested and partisan official, is repugnant. It may readily be conceived that, in many eases, it would be difficult to overcome on appeal a finding, in the first instance, which was dictated by personal interest. I have, therefore, no hesitation in saying that the remedy by appeal will not cure the vice in a statute which authorizes a trial, in the first instance, before an officer confessedly interested in the result. But, even if this were not so, the law of 1885 differs materially from the present Transfer Tax Law in this respect: The law of 1885 did not make the surrogate’s duty in assessing and determining the tax purely ministerial, while the present law does; in that there have been inserted the words “ as of course,” wherein it provides for the determination by the surrogate of the cash value of all assets, and the amount of taxes to which the same are liable. Under the act as it has existed since 1892, the surrogate1 must enter the decree assessing the tax upon the appraiser’s report “ as of course.” The act does not authorize or permit the surrogate to consider anything further than the record from which the appeal is taken. There is no authority in the act for the surrogate to take further evidence, or consider anything except the appraiser’s report and such depositions or evidence as were before the appraiser. The jurisdiction of a surrogate is confined by the covers of the books containing the session laws. In the Matter of Davis, 149 N. Y. 539, it was *239said: “.That the surrogate could only hear upon appeal the errors of the appraisers assigned in the notice of appeal.”
“ I can find no- force in the suggestions made by the counsel for the county treasurer and State Comptroller, and must, therefore, decline to direct the -county treasurer of Westchester county to- malee the appraisement in this case. I will direct the appraisement to be had before an impartial and uninterested appraiser, pursuant to the law ¡and practice in force prior to the act of 1901.
Decreed accordingly.